Exhibit 10.1.

 

Seventh Amendment to Lease

(Hurstbourne Lane)

 

This Amendment to Lease dated this 1st day of July, 2003 shall further amend the
terms of a lease dated February 3, 1993, as amended, (“Lease”) by and between
Jaytee Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”) at
Republic Bank Place and any other amendments to such lease.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
to acknowledge and confirm the agreement of the parties to exercise the second
of three options to renew effective this date through June 30, 2008.  As
permitted under the original lease, with an increase in the prior term computed
to be 12.73%, the Tenant’s rent shall be increased by $4,271.75 per month,
(average total lease cost of  $17.00 per square foot) effective July 1, 2003 and
continue in accordance with the terms of that original Lease, as amended,
referenced herein.

 

ARTICLE II.  TERM

 

The Term of this lease, as exercised under option, shall be through June 30,
2008.

 

ARTICLE III.  RENT AND OPERATING EXPENSES

 

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises as of the effective date of this Amendment, the sum of
$38,211.75.

 

 

JAYTEE PROPERTIES

 

 

By:

/s/ Steven E. Trager

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

By:

/s/ Kevin Sipes

 

 

37

--------------------------------------------------------------------------------